          Case 1:19-cr-00716-DLC Document 54 Filed 12/11/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                             )

               vs.                                     )

                                                       ) Case No.: 19-cr-00716 (DLC)

 GEORGIOS NIKAS et al.,                                )

                                                       )
                         Defendants.
                                                       )


                 NOTICE OF DEFENDANT TELEMAQUE LAVIDAS’S
                             MOTION IN LIMINE

       PLEASE TAKE NOTICE that the undersigned, on behalf of defendant Telemaque

Lavidas, move this Court in limine for an order excluding certain hearsay evidence and evidence

of downstream trading.

       The grounds for this motion are more fully set forth in the accompanying Memorandum

of Law.
        Case 1:19-cr-00716-DLC Document 54 Filed 12/11/19 Page 2 of 2




Dated: New York, New York              Respectfully submitted,
       December 11, 2019
                                       DECHERT LLP

                                       By: /s/ Jonathan R. Streeter
                                       Jonathan R. Streeter
                                       Siobhan M. Namazi
                                       Three Bryant Park
                                       1095 Avenue of the Americas
                                       New York, New York 10036-6797
                                       Jonathan.streeter@dechert.com
                                       Siobhan.namazi@dechert.com
                                       Tel.: (212) 698-3826
                                       Fax: (212) 314-0046

                                       Eric H. Sussman
                                       Jennifer L. Achilles
                                       599 Lexington Ave., Floor 22
                                       New York, NY 10022
                                       Telephone: (212) 521-5400

                                       Attorneys for Defendant
                                       Telemaque Lavidas
